Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  1/31/2019. The instant application has claims 1-12 pending. The system, method and medium for having an drive status table for multi-step command that is updated based on completion. There a total of 12 claims.

Allowable Subject Matter

Claims 2-4,6-8,10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

These claims recite narrowing features of command being multistep-command, entry includes identifier for command, and remedial action details that is not found in prior art.

Drawings
The drawing filed on 1/31/2019 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2017/0123656 to Benisty in view of US Patent Pub 2013/0046942 to Namba.

Regarding Claim 1, 5 and 9, Benisty discloses An information handling system comprising: a host system processor; and a storage resource communicatively coupled to the host 5system processor and configured to: responsive to receiving a command from the host system processor relating an address range of the storage resource, create an entry in a drive status table stored in a persistent storage area of the 10storage resource(Fig. 5 item 502, command for storage device), the entry setting forth information indicative of the address and a completion status of the command(Fig. 5 item 506, the completion entry); and update a status of the address range in the drive 

But Benisty does not disclose the drive event preventing the full completion. However, Namba such that, if a drive event occurs preventing full completion of the command, the host system processor may access the drive status table to determine a status of the command, and take a remedial action based on the 20status of the command(Abstract & Par. 0032 & Par. 0026-0027, the write request and waits the timer and takes action after timer & Par. 0031 & Fig. 7 item 25) .


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Benisty  invention of having an completion status of command to include drive event prevents completion command taking remedial action in order to provide for an timer based completion of command as taught in Namba see Par. 0072 & Par. 0020.
	

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



US Patent Pub 2017/0228162 to Tan which discloses the table of logical address being maintained about status.

US Patent Pub 2019/0324690 to Jin which discloses the controller have status stored.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov